EX 32 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 (SUBSECTIONS (a)AND (b)OF SECTION 1350, CHAPTER 63 OF TITLE 18, UNITED STATES CODE) Pursuant to section 906 of the Sarbanes-Oxley Act of 2002 (subsections (a)and (b)of section 1350, chapter 63 of Title 18, United States Code), the undersigned officer of En2Go International, Inc., a Nevada corporation (the “Company”), does hereby certify with respect to the Quarterly Report of the Company on Form 10-Q for the quarter ended November30, 2011 as filed with the Securities and Exchange Commission (the “10-Q Report”) that: the 10-Q Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and the information contained in the 10-Q Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January23, 2012 By: /s/ ROBERT ROSNER Robert Rosner Chief Executive and Chief Financial Officer
